DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-8 and 10 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the closest prior art of record fails to teach the features of claim 1: “obtain a virtual curves, which is a regression curve, based on the measured plot data stored in the memory; obtain a tentative feature point based on the obtained virtual curve; and extract an actual plot data feature point corresponding to the tentative feature point from the measured plot data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that KOZAWA et al. (US 20160238575 A1; cited previously) teaches a chromatograph, involving generating a virtual curve, which is a second order differential waveform of a chromatogram plot; and extracting from the chromatogram plot actual features points corresponding to tentative feature points of the virtual curve. However, the virtual curve is not a regression curve. 
On the other hand, Hondo et al. (US 20060145070 A1; cited previously) and PFAFF (US 20110054804 A1; cited previously) teach fitting a curve to obtain features points of the fitted curve. But they do not teach or suggest extracting from the chromatogram plot actual features points corresponding to the tentative features points of the fitted curve for analysis. They instead use the tentative features points of the fitted curve for the analysis of composition of the sample.

Regarding claim 10, the closest prior art of record fails to teach the features “obtaining a virtual curve, which is a regression curve, based on the measured plot data stored in the memory; obtaining a tentative feature point based on the obtained virtual curve; extracting an actual plot data feature point corresponding to the tentative feature point from the measured plot data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857